DETAILED ACTION
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In page 1 of the specification, the title of the invention has been replaced with –IMAGE FORMING APPARATUS AND IMAGE FORMING METHOD WITH IMAGE VERIFICATION–.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pub. 2010/0033743 to Hirai (“Hirai”) describes a printing system having a function to automatically check the quality of output images and to automatically discharge defective prints caused by miscellaneous types of defects.
U.S. Pat. 9,544,447 to Shijoh (“Shijoh”) discloses an inspecting device which inspects images formed on the printed matter by comparing an image obtained by reading the printed matter with a reference image based on the source image from which the printed matter has been generated, and comparing the results of the comparison with miscellaneous pre-determined thresholds.
U.S. Pat. 10,379,791 to Fukuda (“Fukuda”) describes a printing apparatus capable of performing recovery printing while avoiding wasteful discarding of printed sheets following a defective sheet. The device is capable of performing various types of inspection such as missing of a barcode or ruled lines inspection, missing image inspection, sheet duplication inspection, sheet missing inspection, color registration inspection, color tone inspection, and full image comparison inspection. An inserter inserts sheets placed thereon into sheets conveyed from the image forming section. When a defective sheet is detected, the job is interrupted, and the defective sheet and subsequent sheets already printed are discharged to a destination different from the destination for a normal sheet.
 U.S. Pat. 10,126,695 to Miyahara (“Miyahara”) describes an image forming apparatus featuring an inspection device capable of determining a sheet resuming page in the case of a jam. A sheet inspection device inspects an image conveyed through a sheet conveying path for missing of a barcode or ruled lines.
U.S. Pat. 10,867,145 to Zhao et al. (“Zhao”) and U.S. Pat. 10,546,160 to Ackley et al. (“Ackley”) describe printing devices featuring integrated verifiers which verify the print quality of a barcode image during printing of the barcode image by the printing device. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, 11 and 12 recite: 

the image not being verified by the verification unit upon the reading unit reading that information.
Independent claim 8 recites: 
printing on the recording sheet with the image information indicating that the image read by the reading unit is not to be verified by the verification unit and
the recording sheet be discharged at a discharge destination that is the same as a discharge destination of a recording sheet on which an image determined as a reference image by the verification unit is printed.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-6, 9 and 10 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674